In the
United States Court of Appeals
For the Seventh Circuit

No. 99-3325

UNITED STATES OF AMERICA,

Plaintiff-Appellee,

v.

MELVIN LOGAN,

Defendant-Appellant.



Appeal from the United States District Court
for the Central District of Illinois.
No. 98 CR 30049--Jeanne E. Scott, Judge.


Argued SEPTEMBER 12, 2000--Decided March 14,
2001



  Before POSNER, COFFEY, and MANION, Circuit
Judges.

  COFFEY, Circuit Judge. On July 10, 1998,
a federal grand jury in the Central
District of Illinois returned a ten count
indictment charging Melvin Logan with two
counts of conspiracy to distribute
cocaine and cocaine base ("crack")
(counts 1-2); one count of distribution
of cocaine and crack (count 3); three
counts of money laundering (counts 4, 6,
and 8); three counts of engaging in
monetary transactions in criminally
deprived property (counts 5, 7, and 9),
and one count of conspiracy to launder
money (count 10). On January 12, 1999,
Logan pled guilty to counts one and ten
of the indictment and the government
agreed to dismiss the other eight counts.
After denying Logan’s motions to withdraw
his guilty pleas, the judge sentenced
Logan to 360 months’ imprisonment on
count one (conspiracy to distribute
cocaine and crack) and 57 months’
imprisonment on count ten (conspiracy to
launder money), each of the sentences to
run concurrently with each other. Logan
also received five years’ supervised
release on count one and three years’
supervised release on count ten, each
term to run concurrently with each other,
and a $100 special assessment. We affirm.

I.   BACKGROUND

  Melvin Logan’s appeal focuses on the
denial of his motion to withdraw his
guilty pleas, and, thus, the underlying
facts of his offense are immaterial to
our discussion. Suffice it to say that
between May 1995 and August 1995, Logan
purchased and sold cocaine in
Springfield, Illinois. Based on the
statements of multiple cooperating
individuals and as Logan agreed to in his
plea agreement, he was responsible for
the distribution of more than 1.5
kilograms of cocaine during the relevant
time frame. Furthermore, Logan used the
proceeds from his illicit drug trade to
purchase and/or renovate a number of real
estate holdings in Illinois.

A. The Plea Agreement

  The plea agreement Logan signed
contained the following paragraph:

I have read the entire plea agreement
carefully and have discussed it with my
attorney. I fully understand this
agreement, and I agree to it voluntarily
and of my own free will. I am pleading
guilty because I am in fact guilty, and I
agree that the facts stated in this
agreement about my criminal conduct are
true. No threats, promises, or
commitments have been made to me or to
anyone else, and no agreements have been
reached, express or implied, to influence
me to plead guilty other than those
stated in this written plea agreement.

(Emphasis added). The agreement also
contained another paragraph stating: "No
threats, promises, or representations
have been made, nor agreements reached,
express or implied, to induce my client
to plead guilty other than those stated
in this written agreement." (Emphasis
added). Logan’s attorney signed just
below this paragraph.

B. Plea Hearing

  On January 12, 1999, the following
dialogue took place:/1

THE COURT: Okay. You indicated you have
some degree of problem with reading. Do
you have any doubt that you understand
what you read and signed?

LOGAN:   Yes.

THE COURT:     I’m sorry?

LOGAN:   No, I don’t have no doubt.

THE COURT: Do you understand what you
have read and signed?

LOGAN:   Yes.

THE COURT: Okay: Does the Plea agreement
represent in its entirety any
understanding you have with the
government?

LOGAN:   Yes.

THE COURT: Has anyone else made any
different promises to you in an effort to
cause you to plead guilty in this case?

LOGAN:   No.

Accordingly, the court accepted his
pleas of guilt to counts one and ten of
the indictment. At the conclusion of the
hearing, and after the judge had accepted
Logan’s guilty plea, Logan’s attorney
stated:

One thing I would like to state for the
record on behalf of Mr. Logan; amongst
the conversations with Mr. Logan
pertaining to these matters, certain
discussions and representations were made
which do not have to be spread (sic) of
record here involving the other family.

And Mr. Logan was concerned that what I
advised him pertained to what might
happen down the road pertained to other
matters that would be fulfilled.
And I’m only stating that for the record;
there were discussions pertaining to
family members also. And I have no doubt
that any discussions with the Government
from their indication will be fulfilled,
based on the present facts.

In response, the prosecutor stated:

  Your honor, just with respect to the
last comments made by Mr. Costello. He’s
referring, I believe, to statements that
were in a meeting we had last night that
included the attorney, Mr. Lorcher, for
the defendant’s father, Marvin Logan. And
also was attended by one of his brothers,
J.B. Logan, and a sister, Pricilla Logan.

   And in the course of that meeting, we
were discussing not only this criminal
case but also the Government’s offers and
our attitude toward resolution of the
civil forfeiture matter in which those
other parties and that attorney were
involved.

  And so when Mr. Costello is talking
about our fulfillment of our statements
regarding that, he’s not referring, I
don’t believe, to any condition or of
anything relating to the defendant’s
guilty plea. We certainly do intend to
pursue in good faith our negotiation to
settle the civil proceeding, but that’s
unrelated to the Defendant’s guilty plea.
It is not a condition or anything offered
quid pro quo relating to this guilty
plea. Everything relating to this guilty
plea are (sic) in the four corners of
that plea agreement and the attached
cooperation agreement.

(Emphasis added). Logan’s attorney
responded and stated he agreed with the
prosecutor that the plea agreement
contained all the terms negotiated by the
parties:

  I understand that and I accept that. No
conditions were made on matters that Mr.
Logan has plead guilty to the Court.
These discussions were not only last
night, but on other evenings, and may
have dealt with some discussion of
criminal possibilities. Again, I’m just
saying those discussions were all made
known to Mr. Logan, and he’s plead guilty
of his own accord, Judge.

(Emphasis added).

C. Logan’s Motions to Enforce the Plea
Agreement

  On June 25, 1999, Logan’s attorney filed
a "Motion to Enforce Plea Agreement"
alleging that the government had made
oral promises not to prosecute his
father, his sister, or his brothers for
their alleged involvement in the drug
distribution scheme. However, according
to Logan’s motion, the government was
violating the plea agreement in that it
was allegedly intending to prosecute
Logan’s brothers for the same crimes as
Logan, and to prosecute Logan’s sister
and father for aiding and abetting the
crime of money laundering.

  On June 30, 1999, Logan’s attorney filed
a "Second Motion to Vacate Plea Agreement
or in the Alternative to Enforce Plea
Agreement" that reiterated the allegation
that Logan had been induced to plead
guilty in exchange for a promise that his
family would not be criminally
prosecuted. Logan’s second motion also
asserted that the government had induced
Logan to plead guilty by promising that
civil forfeiture proceedings would not be
instituted against properties the
government believed were purchased or
renovated with funds gained from his
criminal activities.

D. Logan’s Sentencing Hearing

  At the August 31, 1999 sentencing
hearing, the district court repeated its
findings supporting its earlier denial of
the defendant’s motions to withdraw his
guilty plea, stating:

  With respect to the Government’s request
that I make findings concerning the plea
agreement; I believe I did at the time of
the plea agreement and I have refused to
set it aside, but I will again note that
based upon my review of the record, and
my recollection of the hearing, the Court
found that the Defendant voluntarily and
knowingly waived his rights and the Court
continues to be of the opinion that he
did so at the time of the plea . . . .

  The Court has found, I believe
previously, and continues to find that
there was no breach of the plea agreement
by the government. The defendant so
testified during the first part of this
hearing.

(Emphasis added).

  On appeal, Logan claims the government
orally promised him that, in return for
his guilty pleas, none of his family
members would be prosecuted for related
crimes and also that all civil forfeiture
proceedings related thereto would be
dismissed. He maintains the district
court abused its discretion in refusing
to allow him to withdraw his guilty pleas
after the government allegedly breached
such promises.

II.   ANALYSIS

  As we stated in United States v.
Milquette, 214 F.3d 859, 861 (7th Cir.
2000),

Rule 32(e) of the Federal Rules of
Criminal Procedure authorizes a district
judge to permit the withdrawal of a
guilty plea "if the defendant shows any
fair and just reason." However, once a
district court has accepted a guilty
plea, the defendant does not have an
unlimited right to withdraw the plea;
rather, the burden is on the defendant to
demonstrate a fair and just reason for
such withdrawal. United States v.
Schilling, 142 F.3d 388, 398 (7th Cir.
1998). We review a district court’s
denial of a motion to withdraw a guilty
plea for abuse of discretion. United
States v. Pike, 211 F.3d 385, 388 (7th
Cir. 2000). In reviewing the district
court’s decision, we will uphold factual
findings as to whether the defendant has
demonstrated a fair and just reason
unless they are clearly erroneous. United
States v. LeDonne, 21 F.3d 1418, 1423
(7th Cir. 1994).

  Logan argues that he agreed to plead
guilty based on an oral promise by the
government that his family members would
not be charged criminally nor subjected
to civil forfeiture proceedings if he
pled guilty. According to Logan, the oral
promise was a term of the plea agreement.
Logan further argues that even if the
government did not make an express
promise not to prosecute his family or
institute forfeiture proceedings, the
promise was implicit in the plea
negotiations. In support of his
arguments, Logan points to the comments
made by his attorney at the plea hearing
regarding Logan’s family members.

  However, the record fails to support
Logan’s claims. The plea agreement
contained Logan’s signed statement that:
"No threats, promises, or commitments
have been made to me or to anyone else,
and no agreements have been reached,
express or implied, to influence me to
plead guilty other than those stated in
this written plea agreement." (Emphasis
added). Logan’s attorney similarly
attested that: "No threats, promises, or
representations have been made, nor
agreements reached, express or implied,
to induce my client to plead guilty other
than those stated in this written
agreement." (Emphasis added). It is clear
that the written plea agreement not only
fails to contain a provision promising
that Logan’s family would not be
prosecuted, but rather specifically
states that no other representations,
promises, or agreements "have been
reached, express or implied, to influence
[Logan] to plead guilty . . . ."

  The testimony at the January 12, 1999
change of plea hearing makes it eminently
clear that the government did not promise
Logan that his family would not be
criminally prosecuted or subjected to
forfeiture proceedings. Logan testified
under oath at the plea hearing that: (1)
he had an opportunity to review the plea
agreement with his attorney; (2) he
understood the terms of the agreement;
and (3) no additional inducements had
been offered to him to plead guilty that
were not contained in the written
agreement. Responding to the vague
references by Logan’s counsel at the
conclusion of the hearing regarding
conversations concerning Logan’s family,
the prosecutor specifically stated that
they were "unrelated to the Defendant’s
guilty plea. It is not a condition or
anything offered quid pro quo relating to
this guilty plea. Everything relating to
this guilty plea are (sic) in the four
corners of that plea agreement and the
attached cooperation agreement."

  Neither Logan nor his attorney disagreed
with nor in any way challenged the
prosecutor’s statement. In fact, Logan’s
attorney agreed with the prosecutor,
stating: "No conditions were made on
matters that Mr. Logan has plead guilty
to the Court." Furthermore, when Logan
pled guilty, he affirmatively stated that
no representations, promises, or
agreements, other than the plea
agreement, "have been reached, express or
implied, to influence [him] to plead
guilty . . . ." It is clear that the
written plea agreement in this case is
complete and does not contain a provision
promising that Logan’s family would not
be prosecuted. Furthermore, the consensus
between the prosecutor, defense counsel,
and Logan, at the change of plea hearing
demonstrates that no outside agreements
or inducements influenced the plea
agreement. All parties agreed at the plea
hearing that the plea agreement and the
cooperation agreement constituted the
entire agreement.

  "The presumption of verity [of a
defendant’s statements in pleading
guilty] is overcome only if the defendant
’satisfies a heavy burden of persuasion.’"
United States v. Messino, 55 F.3d 1241,
1248 (7th Cir. 1995) (quoting United
States v. Malave, 22 F.3d 145, 148 (7th
Cir. 1994)). Logan has failed to satisfy
that burden.

  The decision of the district court is

AFFIRMED.


/1 Logan stated that he was 43 years old, had
completed the 11th grade, and read at about the
5th or 6th grade level.